Filed 8/13/15




      IN THE SUPREME COURT OF CALIFORNIA


ANTONIO CORDOVA et al.,               )
                                      )
           Plaintiffs and Appellants, )
                                      )                            S208130
           v.                         )
                                      )                      Ct.App. 2/1 B236195
CITY OF LOS ANGELES,                  )
                                      )                      Los Angeles County
           Defendant and Respondent. )                     Super. Ct. No. BC442048
                                      )
____________________________________)



        Under section 835 of the Government Code,1 a public entity may be held
liable for injury proximately caused by a dangerous condition of its property if the
risk of injury was reasonably foreseeable and the entity had sufficient notice of the
danger to take corrective measures.
        In this case, the negligent driving of a third party motorist caused another
car to strike a tree planted on a center median owned and maintained by the City
of Los Angeles. The collision with the tree killed or injured all of the car‟s
occupants. Plaintiffs Antonio and Janis Cordova sued the city under section 835,
alleging that the configuration of the roadway was a dangerous condition of public
property. The question we confront is whether section 835 requires plaintiffs to
show that this allegedly dangerous condition caused not only their decedents‟ fatal

1       Unless otherwise stated, all statutory citations are to the Government Code.



                                           1
injuries, but also the third party conduct that precipitated the accident. We
conclude that section 835 does not require plaintiffs to make such a showing.
                                           I.
       This case arises from a fatal traffic accident in Eagle Rock, a neighborhood
in the City of Los Angeles.2 Cristyn Cordova was driving her 2006 Nissan
Maxima westbound in the inside lane of Colorado Boulevard, with four passengers
in the car: Cristyn‟s sister Toni, her brother Andrew, her friend Jason Gomez, and
her boyfriend Carlos Campos. As they approached Highland View Avenue, a
vehicle driven by Rostislav Shnayder veered into the side of Cristyn‟s car.
Although the speed of the two cars at the time of the collision is in dispute, it is
undisputed that both cars were traveling well above the posted speed limit of 35
miles per hour.
       The impact from the collision forced the Nissan Maxima over the curb and
onto the grassy center median of Colorado Boulevard. Out of control and spinning
counterclockwise, the car struck one of several large magnolia trees planted in the
median, approximately seven feet from the inside lane of the roadway. Although
the car‟s occupants were wearing seat belts, Cristyn, Toni, Andrew, and Jason
Gomez were killed, and Carlos Campos was badly hurt. Shnayder was arrested at
the scene. A jury later convicted him of four counts of vehicular manslaughter
without gross negligence. (Pen. Code, § 192, subd. (c)(2).)
       Plaintiffs Antonio and Janis Cordova — the parents of Cristyn, Toni, and
Andrew — filed a wrongful death action against the City of Los Angeles (the City)
among other defendants. As to the City, plaintiffs alleged that Colorado Boulevard
was in a dangerous condition because the magnolia trees on the grassy median were

2       The facts are taken from the parties‟ statement of undisputed facts in the
trial court.



                                           2
too close to the travel portion of the roadway, posing an unreasonable risk to
motorists who might lose control of their vehicles. Plaintiffs claimed that this
dangerous condition proximately caused their decedents‟ fatal injuries.
       The City moved for summary judgment, asserting that the undisputed facts
showed that the street and median were not dangerous and that the accident was
caused by third party conduct, not by any feature of public property. In response,
plaintiffs submitted declarations from a number of experts who opined that the
proximity of the magnolia trees to the travel portion of the roadway presented a
significant and foreseeable danger to the public. Plaintiffs also submitted
summaries of 142 traffic accidents on Colorado Boulevard between January 1998
and April 2009, as well as two publications by the American Association of State
Highway and Transportation Officials (AASHTO) discussing the “clear zone”
concept of roadside safety.
       The City objected on numerous grounds to the declarations from plaintiffs‟
experts, the accident summaries, and the AASHTO publications. The City further
argued that it was entitled to summary judgment because its liability hinged “on
whether an aspect of public property somehow caused, facilitated, or encouraged
the third party conduct” of motorist Shnayder. Because there was “no evidence
that . . . Shnayder or any other motorists were influenced to engage in criminally
negligent driving . . . because of the presence of tree(s) in the center median
island(s),” the City argued that plaintiffs had raised no triable issue under section
835. The trial court sustained the City‟s evidentiary objections to plaintiffs‟
experts‟ conclusions that the magnolia tree was a dangerous condition of public
property, as well as to the accident summaries and the AASHTO publications. It
then entered summary judgment in favor of the City, ruling that the magnolia tree
“does not constitute a dangerous condition of public property” because, among
other things, it “did not cause the accident that killed the Cordova children.”

                                          3
       The Court of Appeal affirmed. It declined to address plaintiffs‟ objections
to the trial court‟s evidentiary rulings, concluding that the City was entitled to
summary judgment in any event because “the magnolia tree . . . did not constitute
a dangerous condition of public property as a matter of law.” The court reasoned
that, “even assuming plaintiffs‟ evidence was wrongly excluded, they cannot show
that the magnolia tree contributed to Shnayder‟s criminally negligent driving.”
The court also explained that the configuration of the roadway was not a
dangerous condition because “[t]here is nothing about Colorado Boulevard that
would cause a person driving at or near the speed limit to suddenly veer into the
magnolia trees. Plaintiffs do not contend the view of the median was in any way
obscured such that the tree was a surprise obstacle in the roadway, or that the
median and trees caused cars to travel at unsafe speed . . . such that persons using
the roadway with due care would be hit by such vehicles.”
       We granted plaintiffs‟ petition for review, limited to the following question:
“May a government entity be liable where it is alleged that a dangerous condition
of public property existed and caused the injury plaintiffs suffered in an accident,
but did not cause the third party conduct that led to the accident?” We now
reverse.
                                          II.
       The Government Claims Act (§ 810 et seq.; the Act) “is a comprehensive
statutory scheme that sets forth the liabilities and immunities of public entities and
public employees for torts.” (Kizer v. County of San Mateo (1991) 53 Cal.3d 139,
145, italics and fn. omitted.) Section 835, the provision of the Act at issue in this
case, prescribes the conditions under which a public entity may be held liable for
injuries caused by a dangerous condition of public property. (See Brown v. Poway
Unified School Dist. (1993) 4 Cal.4th 820, 829.) Section 835 provides that a
public entity may be held liable for such injuries “if the plaintiff establishes that

                                           4
the property was in a dangerous condition at the time of the injury, that the injury
was proximately caused by the dangerous condition, [and] that the dangerous
condition created a reasonably foreseeable risk of the kind of injury which was
incurred.” In addition, the plaintiff must establish that either: (a) “[a] negligent or
wrongful act or omission of an employee of the public entity within the scope of
his employment created the dangerous condition,” or (b) “[t]he public entity had
. . . notice of the dangerous condition . . . a sufficient time prior to the injury to
have taken measures to protect against the dangerous condition.” (Ibid.)
       The Act defines a “ „[d]angerous condition‟ ” as “a condition of property
that creates a substantial (as distinguished from a minor, trivial or insignificant)
risk of injury when such property or adjacent property is used with due care in a
manner in which it is reasonably foreseeable that it will be used.” (§ 830.) Public
property is in a dangerous condition within the meaning of section 835 if it “is
physically damaged, deteriorated, or defective in such a way as to foreseeably
endanger those using the property itself.” (Bonnano v. Central Contra Costa
Transit Authority (2003) 30 Cal.4th 139, 148.) A condition is not dangerous “if
the trial or appellate court, viewing the evidence most favorably to the plaintiff,
determines as a matter of law that the risk created by the condition was of such a
minor, trivial, or insignificant nature in view of the surrounding circumstances that
no reasonable person would conclude that the condition created a substantial risk
of injury when such property or adjacent property was used with due care in a
manner in which it was reasonably foreseeable that it would be used.” (§ 830.2.)
       A public entity is not, without more, liable under section 835 for the
harmful conduct of third parties on its property. (Hayes v. State of California
(1974) 11 Cal.3d 469, 472.) But if a condition of public property “creates a
substantial risk of injury even when the property is used with due care” (Ducey v.
Argo Sales Co. (1979) 25 Cal.3d 707, 718 (Ducey)), a public entity “gains no

                                            5
immunity from liability simply because, in a particular case, the dangerous
condition of its property combines with a third party‟s negligent conduct to inflict
injury.” (Id. at pp. 718-719.)
                                          III.
       The Court of Appeal in this case held that the magnolia tree planted in the
center median is not a dangerous condition as a matter of law because it neither
caused Shnayder‟s negligent driving in this particular case nor tended to cause
motorists to drive negligently in general. We note at the outset that this reasoning
conflates distinct elements of the section 835 cause of action. Under section 835,
whether a dangerous condition exists — that is, whether a condition of public
property “creates a substantial . . . risk of injury when used with due care in a
manner in which it is reasonably foreseeable that it will be used” (§ 830, subd. (a))
— is a separate question from whether “the injury was proximately caused by the
dangerous condition” (§ 835). A condition of public property may constitute a
“dangerous condition” even though it does not proximately cause injury in a
particular case. Conversely, a condition of public property may proximately cause
injury in a particular case even though it is not a “dangerous condition” within the
meaning of the statute.
       The Court of Appeal‟s decision rests, at bottom, on a particular view of the
kind of causation necessary to establish section 835 liability. In the court‟s view, a
public entity cannot be held liable for a property defect that “combines with a third
party‟s negligent conduct to inflict injury” (Ducey, supra, 25 Cal.3d at p. 719),
unless the plaintiff can show that the defect caused the third party negligence. On
that view, it is not enough for plaintiffs in this case to establish that a dangerous
condition of property contributed to the injuries their decedents sustained as a
result of the car accident; plaintiffs must establish that the condition caused the
third party negligence that precipitated the accident.

                                           6
       We disagree. Section 835 requires a plaintiff to show that the public
entity‟s property was “in a dangerous condition at the time of the injury” and that
“the injury was proximately caused by the dangerous condition.” (§ 835, italics
added.) The statutory definition of “ „[d]angerous condition‟ ” similarly asks
whether a condition of property “creates a substantial . . . risk of injury.” (§ 830,
italics added.) Thus, plaintiffs in this case must show that a dangerous condition
of property — that is, a condition that creates a substantial risk of injury to the
public — proximately caused the fatal injuries their decedents suffered as a result
of the collision with Shnayder‟s car. But nothing in the statute requires plaintiffs
to show that the allegedly dangerous condition also caused the third party conduct
that precipitated the accident.
       Our decision in Ducey confirms that section 835 imposes no such
requirement. In Ducey, this court held that the state could be held liable under
section 835 for failing to provide a median barrier on a freeway, where the
absence of a barrier contributed to injuries the plaintiffs suffered when a third
party driver crossed the median and collided with their vehicle. This court
expressly rejected the state‟s argument that it could not be held liable because the
conduct of the other driver, rather than the lack of a median barrier, was “the
precipitating cause of the accident,” explaining that nothing in section 835
imposes such a limitation on a public entity‟s liability. (Ducey, supra, 25 Cal.3d
at p. 715.) Thus, citing evidence that the absence of a barrier created a substantial
risk of injury even when the freeway was used with due care, without the
negligence of any party — for example, “when accidents result . . . from
mechanical failure, sudden illness, or animals in the road” — this court upheld a
jury‟s finding that the state was liable for the plaintiffs‟ injuries resulting from the
cross-median collision. (Id. at pp. 718-720.)



                                           7
       Consistent with the text of section 835 and with our holding in Ducey,
Courts of Appeal have recognized that plaintiffs injured by a combination of a
dangerous condition of property and third party conduct need show only that the
condition proximately caused their injury; they need not show that the condition
somehow caused the third party‟s harmful conduct. In Lane v. City of Sacramento
(2010) 183 Cal.App.4th 1337, for example, a driver on a Sacramento street
swerved to avoid another vehicle and hit a concrete divider that separated the
eastbound and westbound lanes, injuring both the driver and his passenger. They
sued the City of Sacramento, claiming the divider was a dangerous condition that
contributed to their injuries. Sacramento successfully moved for summary
judgment, arguing that the divider did not cause the plaintiffs‟ injuries because it
did not cause the driver to swerve. The Court of Appeal reversed. It explained
that Sacramento‟s argument “misapprehends the nature of the required causal
connection” because “the pertinent question is not whether the divider caused [the
driver] to swerve . . . ; rather the pertinent question is whether plaintiffs‟ „injury
was proximately caused by the dangerous condition.‟ (§ 835.)” (Lane, supra, 183
Cal.App.4th at p. 1348.)
       Similarly, in Cole v. Town of Los Gatos (2012) 205 Cal.App.4th 749, the
plaintiff was standing next to her car, which was parked on a gravel strip at the
side of the road, when she was hit by an intoxicated driver who had veered onto
the gravel strip to bypass stalled traffic on the street. She sued the Town of Los
Gatos, arguing that the configuration of the street and the adjacent gravel strip was
a dangerous condition because it induced motorists both to park on the gravel strip
and to drive on the gravel strip to bypass traffic. The trial court granted Los
Gatos‟s motion for summary judgment, ruling that the plaintiff had not presented
evidence demonstrating that any physical defect on the property “ „caused or
contributed to the third party conduct that injured‟ ” the plaintiff. (Id. at p. 756.)

                                            8
The Court of Appeal reversed, rejecting the notion “that in every case of
intervening third party conduct, whether deliberate or not, a public entity is
excused from liability for a dangerous condition of its property unless the plaintiff
shows that the dangerous condition caused the third party‟s conduct.” (Id. at
p. 773.)
       In reaching a contrary conclusion in this case, the Court of Appeal relied
primarily on our decision in Zelig v. County of Los Angeles (2002) 27 Cal.4th
1112 (Zelig). In Zelig, a woman was fatally shot by her former husband inside a
Los Angeles courthouse. The guardians of her children sued Los Angeles County,
asserting, as relevant here, that the county maintained the courthouse in a
dangerous condition by failing to install a variety of safety devices to prevent such
shootings. This court concluded that the claim was properly dismissed. The court
explained that although a public entity may be held liable for injury caused by the
criminal activity of third parties if it has maintained its property in a manner that
creates a foreseeable risk of criminal conduct, “the defect in the physical condition
of the property must have some causal relationship to the third party conduct that
actually injures the plaintiff.” (Zelig, supra, 27 Cal.4th at p. 1136.) The Court of
Appeal below relied on that statement in concluding that here, too, plaintiffs must
show that the physical condition of the property had some causal relationship to
the third party conduct that precipitated the car accident.
       The Court of Appeal‟s reliance on Zelig was misplaced. Zelig did not
purport to establish a new rule that requires a plaintiff in all section 835 cases
involving harmful third party conduct to demonstrate that a dangerous condition of
property caused the harmful conduct. As Zelig elsewhere acknowledged, the
general rule is that “liability is imposed . . . when there is some defect in the
property itself and a causal connection is established between the defect and the
injury.” (Zelig, supra, 27 Cal.4th at p. 1135, italics added.) Zelig‟s focus on the

                                           9
causal relationship between the condition of the courthouse and third party
conduct simply reflected the nature of the plaintiffs‟ allegations in that case: Their
theory was that the physical condition of the courthouse had facilitated the
shooter‟s efforts to harm his ex-wife, resulting in her fatal injuries. Plaintiffs in
this case, by contrast, do not allege that the magnolia tree facilitated or otherwise
contributed to Shnayder‟s negligent driving, but that the dangerous location of the
magnolia tree on the median tragically increased the injury their decedents
suffered as a result of their collision with Shnayder‟s vehicle. Zelig neither holds
nor suggests that plaintiffs in such circumstances must prove that a dangerous
condition of property not only contributed to their injuries, but also contributed to
the third party conduct that precipitated the accident.
       The Court of Appeal in this case also relied for its rule on City of San Diego
v. Superior Court (2006) 137 Cal.App.4th 21 (City of San Diego). That reliance,
too, was misplaced. In City of San Diego, two cars were engaged in an illegal
street race at dusk along Imperial Avenue in San Diego when one of the cars
broadsided a third car as its driver, a nonparticipant in the race, tried to make a left
turn onto a side street. The driver of the third car and a passenger in that car were
killed, and a second passenger was seriously injured. The injured passenger and
relatives of the deceased driver and passenger sued the City of San Diego, alleging
that Imperial Avenue was dangerous for motorists turning left onto side streets
because it was often used for street racing and was poorly lit. After the trial court
denied San Diego‟s motion for summary judgment, San Diego filed a petition for
writ of mandate in the Court of Appeal.
       The Court of Appeal issued a writ of mandate directing the trial court to
grant the summary judgment motion, concluding that Imperial Avenue was not
dangerous and that the plaintiffs had presented “no evidence connecting the
absence of lighting to the third party conduct.” (City of San Diego, supra, 137

                                          10
Cal.App.4th at p. 31.) The Court of Appeal questioned whether the absence of
lighting was a “defective physical condition” of the property, noting that the
plaintiffs had made no “showing of previous accidents caused by poor lighting.”
(Ibid.) The court also explained that “it is not possible to say how much, if any,
lighting is necessary to protect all drivers from speeding vehicles,” and that the
court was unable to “discern how much lighting of the roadway at dusk would
have improved [the] ability [of the driver turning left] to see the oncoming racers.”
(Ibid.) Finally, the Court of Appeal briefly noted the lack of evidence that “the
racers were influenced by the absence of street lights.” (Ibid.) But City of San
Diego contains no suggestion that, to recover in an action against a public entity
under section 835 when the plaintiff‟s injuries are caused in part by the negligent
driving of a third party, the plaintiff is always required to show that the allegedly
dangerous condition on the public entity‟s property caused the third party‟s
conduct.
       The City argues that two other Court of Appeal decisions — Sun v. City of
Oakland (2008) 166 Cal.App.4th 1177, and Constance B. v. State of California
(1986) 178 Cal.App.3d 200 — support its argument that “there must be something
dangerous about the public property that caused the third party conduct to occur.”
In both cases, however, as in Zelig, the plaintiff asserted that a dangerous
condition of property caused or facilitated the third party conduct that injured the
plaintiff. In Sun, the Court of Appeal rejected the plaintiff‟s contention because it
found no credible evidence that the condition in question was dangerous (Sun,
supra, at pp. 1187-1192); in Constance B., the Court of Appeal held that the
allegedly dangerous condition did not proximately cause the plaintiff‟s injury
(Constance B., supra, at pp. 210-212). Neither Sun nor Constance B. holds that, to
recover from a public entity under section 835, a plaintiff injured by the combined
effects of third party conduct and a dangerous condition must always show that the

                                          11
condition somehow contributed to the third party conduct, regardless of the
plaintiff‟s theory of liability.
                                         IV.
       The City, joined by amicus curiae League of California Cities and
California State Association of Counties, argues in the alternative that plaintiffs‟
section 835 claim fails because the magnolia tree did not cause the initial injuries
suffered by the Cordovas when their car was sideswiped by Shnayder, but rather
exacerbated injuries the Cordovas had already sustained. The City notes the Law
Revision Commission, on whose recommendations the Government Claims Act
was based, had explained in its report and recommendation that “[t]he condition of
the property involved should create a „substantial risk‟ of injury, for an undue
burden would be placed upon public entities if they were responsible for the repair
of all conditions creating any possibility of injury, however remote that possibility
might be.” (Recommendation Relating to Sovereign Immunity, No. 1 — Tort
Liability of Public Entities and Public Employees (Jan. 1963) 4 Cal. Law Revision
Com. Rep. (1963) p. 822.) It further notes that Professor Van Alstyne, who served
as research consultant to the Law Revision Commission when it drafted the report
that led to the Legislature‟s enactment of the Act, referred to this passage in
opining that “[t]he Legislature was apparently concerned not with the extent of the
injury, but with the probability that an injury would occur.” (Van Alstyne, Cal.
Government Tort Liability Practice (Cont.Ed.Bar 1st ed. 1980) p. 191.) From this,
the City surmises that section 835 imposes liability for conditions of property that
increase the risk of third party conduct causing an accident, but not conditions that
increase the severity — or extent — of any resulting injury.
       The commentary the City cites, however, does not speak to the causation
question presented in this case. It instead seeks to clarify the meaning of the
statutory definition of “ „[d]angerous condition‟ ” under section 830. The

                                          12
commentary makes plain that the definition‟s “substantial . . . risk of injury”
requirement (ibid.) means that a condition is dangerous when the risk that an injury
will result from the condition is substantial; a condition that creates only a remote
possibility of injury is not dangerous even if the extent of injury that may occur is
substantial. The commentary does not, however, suggest that a public entity is
categorically immune from liability for conditions of property that substantially
increase the extent of a plaintiff‟s injuries from an accident caused by a third party.
Nor do we see any statutory basis for creating such an immunity. As previously
noted, section 835 states that a public entity may be held liable “if the plaintiff
establishes that the property was in a dangerous condition at the time of the injury,
that the injury was proximately caused by the dangerous condition, [and] that the
dangerous condition created a reasonably foreseeable risk of the kind of injury
which was incurred.” The statute draws no distinction between the initial injuries a
plaintiff may have suffered in an accident and injuries that may have been
exacerbated by a dangerous condition of public property. If plaintiffs here can show
that the magnolia tree constituted a dangerous condition that proximately caused
their children to suffer fatal injuries, and if they can show that the tree created a
reasonably foreseeable risk of that kind of injury, nothing in section 835 forbids
imposition of liability merely because Shnayder may have caused plaintiffs‟
decedents to suffer other injuries moments before the fatal injuries occurred.
                                           V.
       We thus conclude that the Court of Appeal erred in this case when it upheld
the grant of summary judgment in favor of the City on the ground that the magnolia
tree was not a dangerous condition because the tree did not cause the negligent
driving of a third party. Our conclusion does not mean, as the City fears, that a
public entity may be held liable whenever a plaintiff is injured after a third party‟s
conduct causes the plaintiff‟s vehicle to strike a hard, fixed object on public

                                           13
property close to a road, such as a light post, a telephone pole, a traffic light, a stop
sign, or a bridge abutment. “A public entity is not liable under subdivision (a) of
Section 835 for injury caused by a condition of its property if the public entity
establishes that the act or omission that created the condition was reasonable.”
(§ 835.4, subd. (a).) Moreover, even when a public entity unreasonably decides to
place a hard, fixed object on public property, the object is not a “dangerous
condition” with the meaning of section 835 if it does not create a substantial risk
that motorists driving in a reasonable manner will be injured by striking it.
(§ 830.2.) Finally, the public entity is immune from liability if placement of the
object was part of a plan or design for which the entity reasonably gave its
discretionary approval. (§ 830.6; see Cornette v. Department of Transportation
(2001) 26 Cal.4th 63.)
       Nor does our conclusion bring this particular case to an end. On remand,
the Court of Appeal must decide whether plaintiffs presented sufficient evidence
to create a triable issue as to whether the configuration of the roadway was in fact
a dangerous condition. That is, the court must determine whether, based on the
evidence presented, a jury could reasonably conclude that the configuration of the
roadway created a substantial risk of injury when the roadway was used with due
care in a manner in which it was reasonably foreseeable that it would be used.
(§ 830.) The court must also decide whether plaintiffs presented sufficient
evidence that the configuration of the roadway was a proximate cause of the fatal
injuries suffered by their decedents.
       We express no view with respect to these questions. Nor do we express
any view with respect to the evidentiary rulings made by the trial court when it
granted the City‟s summary judgment motion. Today we hold only that, contrary
to the Court of Appeal‟s apparent premise, a governmental entity is not
categorically immune from liability where it is alleged that a dangerous condition

                                           14
of property caused the injury that the plaintiffs suffered in an accident, but did not
cause the third party conduct that precipitated the accident.
                                    DISPOSITION
       The judgment of the Court of Appeal is reversed, and the matter is
remanded for further proceedings consistent with this opinion.


                                                  KRUGER, J.
WE CONCUR:

CANTIL-SAKAUYE, C. J.
WERDEGAR, J.
CHIN, J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.




                                          15
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Cordova v. City of Los Angeles
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 212 Cal.App.4th 243
Rehearing Granted

__________________________________________________________________________________

Opinion No. S208130
Date Filed: August 13, 2015
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: William F. Fahey

__________________________________________________________________________________

Counsel:

Law Offices of Martin N. Buchanan, Martin N. Buchanan; Girardi|Keese and John A. Girardi for Plaintiffs
and Appellants.

Carmen A. Trutanich and Michael N. Feuer, City Attorneys, Amy Jo Field, Blithe Smith Bock and Sara
Ugaz, Deputy City Attorneys, for Defendant and Respondent.

Greines, Martin, Stein & Richland, Timothy T. Coates and Kent J. Bullard for League of California Cities
and California State Association of Counties as Amici Curiae on behalf of Defendant and Respondent.

Cole Pedroza, Curtis A. Cole, Kenneth R. Pedroza and Matthew S. Levinson for California Medical
Association, California Dental Association and California Hospital Association as Amici Curiae.




                                                    1
Counsel who argued in Supreme Court (not intended for publication with opinion):

Martin N. Buchanan
Law Offices of Martin N. Buchanan
655 West Broadway, Suite 1700
San Diego, CA 92101
(619) 238-2426

Sara Ugaz
Deputy City Attorney
200 North Main Street, Room 916
Los Angeles, CA 90012-4130
(213) 473-6878

Timothy T. Coates
Greines, Martin, Stein & Richland
5900 Wilshire Boulevard, 12th Floor
Los Angeles, CA 90036-3697
(310) 859-7811




                                               2